Citation Nr: 1525346	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a corneal abrasion of the right eye.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to September 1982, and had additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the claimed disabilities.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in July 2012.  A copy of the hearing transcript is of record.  The above claims were then remanded by the Board in May 2014 for additional development.

The Veteran submitted additional evidence and argument in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

This appeal has been processed through the Veterans Benefits Management System (VBMS). 



FINDINGS OF FACT

1.  Disabilities of the right eye are not etiologically related to service.

2.  A lumbar spine disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right eye corneal abrasion have not been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a March 2007 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development of the Veteran's claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Active military service includes any period of active duty or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury.  It also includes any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not also disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, however, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.

If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.

Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

A.  Right Eye Corneal Abrasion Residuals

VA examinations reflect diagnoses of blepharitis and hyperopia with presbyopia in the right eye.  The Board notes that refractive error of the eye is typically not a disability for purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014).  Nevertheless, a current disability is established, and element (1) of service connection has been met.

In addition, service treatment records dated June 1985 show the Veteran sustained a corneal abrasion of the right eye after walking into a branch.  These records noted that the injury was incurred in the line of duty during a period of ACDUTRA.  Therefore, element (2) of service connection, in-service of a disease or injury, has also been met.

However, the evidence is against a finding that element (3), a nexus between the in-service injury and the current disability, has been satisfied.  A December 2007 VA examination diagnosed blepharitis and hyperopia, but stated that there were no lasting effects from the corneal abrasion in service.  There were no scars, and visual acuity corrected to 20/20.

An August 2014 VA examination further clarified that the corneal abrasion sustained in 1985 healed without incident.  The Veteran reported that, in the years following the injury, he needed to wear glasses, and felt this was the result of the abrasion.  However, the examiner explained that as patients age, the ability to focus through, or accommodate, a hyperopic prescription begins to lessen, primarily due to age.  This is a result of less flexibility in the intraocular lens, and was in no way a residual of the abrasion.  The diagnosis of blepharitis was extremely common.  In this Veteran's case, it was bilateral, not unilateral like the abrasion, and not secondary to the abrasion.  The examiner concluded that there was no indication or evidence that this Veteran had any residual eye condition from the 1985 abrasion.

There is no competent evidence to refute the conclusions of these VA examinations, or to otherwise indicate that the Veteran has a current right eye condition etiologically related to the corneal abrasion sustained in service.  While the Board has considered the Veteran's own statements to that effect, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of residuals of a corneal abrasion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

To the extent that the Veteran has asserted that he has experienced continuous symptoms of a right eye disability since the 1985 corneal abrasion, he has not been diagnosed with a chronic condition listed in 38 C.F.R. § 3.309(a), and therefore service connection on the basis of a continuity of symptomatology is not applicable.

B.  Lumbar Spine Disability

Private treatment records and a VA examination reflect diagnoses of degenerative arthritis of the lumbar spine and intervertebral disc syndrome.  Therefore, element (1) of service connection, a current disability, has been met.

In addition, element (2), in-service incurrence of an injury, has also been met.  Service treatment records dated August 1983 reflect that the Veteran sustained a back injury while pulling on a tree root.  Physical examination favored a probable muscle strain of the lumbosacral area.  X-rays read as negative.  The diagnosis was acute muscle strain.  The Veteran was seen again two days later for back stiffness.  Seven days after that, he complained that low back pain persisted, though it had not increased in severity.

Unfortunately, the evidence is against a finding that element (3), a nexus between the in-service injury and the current disability, has been satisfied.  A June 2014 VA examination noted the Veteran's treatment in service, but also additional service treatment records, namely a July 1986 examination, which do not reflect any findings of a chronic low back disability.  He concluded that it was less likely than not that the current condition was related to the low back injury in service.

Again, there is no competent evidence to refute this conclusion, or to otherwise indicate that the Veteran has a current lumbar spine condition etiologically related to the injury sustained in service.  While the Board has considered the Veteran's own statements, and those of other lay witnesses, which suggest such a relationship, they have not demonstrated any specialized knowledge or expertise to indicate they are capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of degenerative arthritis of the spine is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Notably, the Veteran has been diagnosed with a chronic condition listed under 38 C.F.R. § 3.309(a), namely degenerative arthritis.  However, this chronic condition was not established in service.  X-rays taken at the time of the injury were normal.

The Veteran has also asserted that he has experienced continuous lumbar spine symptomatology since he sustained this injury in 1983.  See May 2009 Private Treatment Records; July 2012 Hearing Transcript at 6.  This is corroborated by a July 2012 statement from A.H., who served with the Veteran.  He stated that he saw the Veteran on several occasions while they were in service, and again after their final discharge.  He stated that the Veteran reported having back pain on these occasions.  An additional statement from R.S.H., dated September 2009, indicates that the Veteran complained of back pain as early as 1994.  Recent employment records from 2009 show that the Veteran took sick leave for a back injury he reported as incurred in the military.  

Notably, all of the evidence indicating continuous lumbar spine symptomatology since the 1983 injury was generated during the pendency of the Veteran's claim.  The evidence generated prior to the Veteran's claim being filed does not reflect such a history.  A July 1986 quadrennial service examination reflects normal examination findings for the spine.  On an accompanying medical history report, the Veteran denied a history of any recurrent back pain.  Private treatment records reflect a history of treatment for the low back as early as October 1990, but do not include any references to the back injury sustained in service while digging or pulling on a tree root.  Rather, in records dated November 1990, the Veteran reported being in many car accidents, and experiencing falls while playing basketball.  In January 1991, he reported many slips on ice, a fall while playing basketball, and carrying a 500 lb. woman down a flight of stairs.  There was no report of the injury in service in these histories provided by the Veteran.

The Board finds these records to be more probative than recent statements from the Veteran and others as to whether the Veteran had experienced continuous low back symptomatology since service.  First, the statements in these early treatment records were made to physicians or other evaluating clinicians for the purposes of diagnosis and treatment, and are exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Second, as noted above, the evidence alleging symptoms since service was generated entirely during the processing of the Veteran's claim, and serves his pecuniary interests therein.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by, among other things, self-interest and desire for monetary gain).  Third, these treatment records were generated about 3 to 7 years after the back injury in service, and are more probative than the current statements alleging continuous symptoms since service that were generated about 25 years after the injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).

For these reasons, the Board finds the July 1986 service treatment records and 1990/1991 private treatment records, which do not reflect a history of symptoms since the 1983 injury, to be more probative than the statements of the Veteran and others alleging such a history.

Notably, in an October 2014 statement, the Veteran explains that he did not report a history of "recurrent low back pain" during the July 1986 examination because the symptoms he was experiencing at the time were soreness and stiffness, and not pain specifically.  However, the Board notes that the Veteran reported his condition as "pain" when describing his condition to others.  See May 2009 Private Treatment Records ("The patient states that she (sic) has had pain since 1983."); July 2012 Statement of A.H. ("[The Veteran] had told me on several occasions about experiencing lower back pain while we were enlisted in the National Guards and while we were enlisted in Army Reserves.")  Given these reports, the Veteran's current assertion that he did not report back pain in 1986 only because he was not specifically having pain is not credible.

Finally, even where a veteran has asserted continuity of symptomatology since service, the U.S. Court of Appeals for Veterans Claims (Court) has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  This principle is particularly relevant in the present case, as the Veteran reported experiencing a number of incidents (many car accidents, slips on ice, falls while playing basketball, and carrying a 500 lb. woman down stairs) in addition to the low back injury in 1983.  As noted above, he is not competent to render a medical opinion, and similarly is not competent to attribute his symptoms specifically to the 1983 injury versus these other reported incidents.

For these reasons, service connection for a lumbar spine disability is not warranted.  


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for residuals of a right eye corneal abrasion is denied.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


